  Case: 4:20-cv-00408-SNLJ Doc. #: 5 Filed: 09/17/20 Page: 1 of 2 PageID #: 29



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TYLER JOHNSON,                                     )
                                                   )
             Plaintiff,                            )
                                                   )
      V.                                           )          Case No. 4:20-cv-00408-SNLJ
                                                   )
MATTHEW CROWELL, et al. ,                          )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On August 4, 2020, the Court ordered

plaintiff Tyler Johnson to submit an inmate account statement so that the Court could assess an

initial partial filing fee pursuant to 28 U.S.C. § 1915. (Docket No. 3). The account statement was

due on September 4, 2020. Plaintiff was advised that his failure to comply would result in the

dismissal of this action without prejudice and without further notice.

       The Court did not receive plaintiffs inmate account statement. Instead, on August 17,

2020, mail sent to plaintiff was returned as undeliverable. (Docket No. 4). A forwarding address

was not provided, so the mail was not resent.

       Local Rule 2.06(B) requires every self-represented party to promptly notify the Clerk of

Court of any change in address. The rule further provides that " [i]f any mail to a self-represented

plaintiff or petitioner is returned to the Court without a forwarding address and the self-represented

plaintiff or petitioner does not notify the Court of the change of address within thirty (30) days,

the Court may, without further notice, dismiss the action without prejudice." E.D. Mo. L.R.

2.06(B).
  Case: 4:20-cv-00408-SNLJ Doc. #: 5 Filed: 09/17/20 Page: 2 of 2 PageID #: 30



       Here, more than thirty days have elapsed since plaintiffs mail was returned to the Court.

Plaintiff has not provided his new address, or submitted anything further to the Court. As such, the

Court will dismiss this action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See E.D .

Mo. L.R. 2.06(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this -{lt(day
                      -            .
                           of fep-f,           , 2020.




                                              SIBP~~
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                    2
